DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
throughout the specification the “digit to analog conversion card” should be -digital to analog conversion card-; 
in paragraph [0066] “analogue” should be -analog-  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  please amend claim 1 as follows “and substituting the sound wave traveling time of each sound wave path into reconstruction equation to obtain the axial velocity distribution u(x,y) on the cross section of the pipe or the vessel .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  please amend claim 7 as follows: “reconstructed by fitting u(x,y) with a polynomial of Taylor series expansion.” Appropriate correction is required.
Claim 16 is objected to because of the following informalities: throughout the claim “digit” should be -digital- and “analogue” should be analog. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 contains multiple periods “.”.  Examiner notes that the duplicate periods may actually be commas, but it is impossible to tell in light of the claim formatting and font. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995), see MPEP section 608.01(m). Therefor claim 1 and further dependent claims 2-15 are indefinite. 
Claim 16 recites “and configured to transfer coded by the one or more processors to analogue acoustic signals”. It is unclear what is meant by the phrase. Examiner believes this is the result of a typo in light of the parent application claims. Therefor claim 16 and further dependent claims 17-21 are indefinite. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,739,174. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,739,174 recites claims that encompass all the limitations of US 16/603,166 except for a processor, memory, and plurality of instruction stored in memory. However these are obvious to a person having ordinary skill in the art at the time of filing in light of Black et al., US 2015/0279072 (e.g. see paragraph [0130]) for the purpose of performing fast calculations for fluid analysis.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance should the rejections above be overcome:
Regarding claim 1, the closest prior art of record, Black et al., US 2015/0279072 (hereinafter Black) in view of Kishiro et al., US 2007/0220995 (hereinafter Kishiro), teaches the following:
Black teaches selecting a single cross-section (e.g. see Fig. 1 which shows a single cross section of a pipe); 
installing a plurality of acoustic wave sensors along a peripheral wall of the pipe or a vessel at the cross-section (e.g. see Fig. 1 which shows the acoustic sensors 20 installed on the peripheral wall of a pipe at the cross section, see also paragraph [0035], “a transmitting transceiver 20t to a receiving transceiver 20r“), wherein a plurality of effective sound wave paths are formed between the acoustic wave sensors (e.g. see Fig. 1 which shows a plurality of effective sound wave paths, see also paragraph [0035], “the transmission channels 22 as represented as a line crossing from a transmitting transceiver 20t to a receiving transceiver 20r“); 
measuring a sound wave travelling time along each sound wave path by the plurality of acoustic wave sensors (e.g. “During step 106, the data processing system D calculates the time of travel from transmitter TX to receiver RX (i.e. sound wave travelling time) assuming only that a continuous medium is present “, see paragraph [0072] and Fig. 1 which shows the plurality of acoustic sensors 20)
the sound wave traveling time of the pipe or the vessel to obtain the axial velocity distribution, and correlates the velocity with each distance between two acoustic wave sensors at two ends of a sound wave path and a sound traveling time along the sound wave path (e.g. see paragraph [0072], “During step 106, the data processing system D calculates the time of travel from transmitter TX to receiver RX assuming only that a continuous medium is present. Time of flight is calculated by dividing the distance matrix above by the speed of sound in water, c.sub.water. Correspondingly, attenuation is calculated with the expression like e.sup.−α.sup.water.sup.x where x is the length of the channel and α.sub.water is the attenuation coefficient expressed in units of m.sup.−1. An example output from the speed of sound calculation is shown below, with units in microseconds assuming a speed of sound in water of 1500 ms.sup.−1.”).
Kishiro teaches a reconstruction equation to obtain the axial velocity distribution u(x,y) on the cross section of the pipe or the vessel to obtain the axial velocity distribution. wherein the axial velocity distribution u(xy) is an axial velocity at a point (x. y) in a coordinate system. the reconstruction equation is a function that correlates the axial velocity distribution u(x. y) (e.g. “ Since the echo wave returns quickly from a part of a fluid close to the detector, and the return time is delayed with distance, the use of the phenomenon obtains a flow velocity profile Vx at positions along the traverse line (i.e. reconstructed axial velocity distribution u(x,y) over the cross- section of the pipe or vessel, see also Fig. 1A where the cross section is indicated by the solid line) and then an integration of the distribution across the whole section (A) of the pipe obtains a flow rate (i.e. the flow rate in the pipe or vessel) as expressed by (1) “, see paragraph [0005])
However, the prior art fails to anticipate or render obvious a method of acoustic wave measurement of an axial velocity distribution u(x,y) and a flow rate in a pipe, comprising: substituting the sound wave traveling time of each sound wave path into reconstruction equation to obtain the axial velocity distribution u(x,y) on the cross section of the pipe or the vessel to obtain the axial velocity distribution. wherein the axial velocity distribution u(xy) is an axial velocity at a point (x. y) in a coordinate system. the reconstruction equation is a function that correlates the axial velocity distribution u(x. y) with each distance between two acoustic wave sensors at two ends of a sound wave path. and a sound traveling time along the sound wave path in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 16, the closest prior art of record, Black et al., US 2015/0279072 (hereinafter Black) in view of Kishiro et al., US 2007/0220995 (hereinafter Kishiro) in view of Mess et al, US 2019/0234781 (hereinafter Mess), fails to anticipate or render obvious a system to determine an axial velocity distribution u(x,y) and a flow rate in a pipe, comprising substitutes all sound wave traveling times along the sound wave paths into a reconstruction formula below to reconstruct the axial velocity distribution u(x,y) over the cross-section in the pipe:
 
    PNG
    media_image1.png
    65
    457
    media_image1.png
    Greyscale
 
where, li is an ith sound wave path, y' is dy/dx, Li is a distance between two acoustic wave sensors at two ends of an ith sound wave path, Δti is an average of two sound wave traveling times along the ith sound wave path in opposite directions, N is a number of effective sound wave paths, c is a sound speed at a medium in the pipe at measuring physical conditions in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862